            Case 1:17-cr-00069-RDM Document 55 Filed 04/10/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                                :
                                                        :
                                                        :
                v.                                      :      Crim. No.: 17-CR-69 (RDM)
                                                        :
                                                        :
CANDACE CLAIBORNE,                                      :
                                                        :
                Defendant.                              :


        CONSENT MOTION TO RESCHEDULE CHANGE OF PLEA HEARING

       The United States of America by and through its attorney, the United States

Attorney for the District of Columbia, with the consent of the defendant, respectfully

moves this moves the Court to reschedule the Change of Plea Hearing currently scheduled for

April 24 at 2:15 pm until April 24 at 11:15 am.       Certain government counsel were not

available at the 2:15 time originally set by the Court, leading to the instant request.    All

government counsel, and defense counsel, are available at the requested time of 11:15 am on

April 24.    No Speedy Trial Act issues are implicated in this request.

                                                        Respectfully submitted,

                                                        JESSIE K. LIU
                                                        UNITED STATES ATTORNEY
                                                        D.C. Bar # 472845

                                              By:       _______-s-________________
                                                        THOMAS A. GILLICE
                                                        D.C. Bar # 452336
                                                        Assistant United States Attorney
                                                        National Security Section

                                                  1
Case 1:17-cr-00069-RDM Document 55 Filed 04/10/19 Page 2 of 2



                                  United States Attorney’s Office
                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  (202) 252-1791
                                  thomas.gillice@usdoj.gov

                                         and

                                  _______-s_________________________
                                  JULIE A. EDELSTEIN
                                  D.C. Bar # 976558
                                  Deputy Chief
                                  EVAN TURGEON
                                  Trial Attorney
                                  Counterintelligence
                                   and Export Control Section
                                  National Security Division
                                  United States Department of Justice
                                  950 Pennsylvania Ave., NW
                                  Washington, D.C. 20530
                                  (Edelstein) 202-233-2260
                                  (Turgeon) 202-353-0176
                                  julie.edelstein@usdoj.gov
                                  evan.turgeon@usdoj.gov




                              2
